Title: From Alexander Hamilton to James McHenry, 2 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Jan. 2nd. 1800
          
          Colonel Read proposes Doctor Roger Cutler as Surgeon, Mr. Francis Blake as Cadet, and Lieut. Abner Paster as Quarter Master to his regiment. I would recommend that these Gentlemen be immediately appointed. Col. Read is particularly anxious for the appointment of a Surgeon.
          W—
          S of War
        